Citation Nr: 0310451	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1970.  
He received a Combat Infantryman's Badge and a Purple Heart 
Medal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which service connection for hearing 
loss was denied.  

At the December 2002 Travel Board Hearing the veteran 
indicated that he withdrew his claim of entitlement to 
service connection for left knee arthritis.  The Board also 
notes that the RO granted the veteran's claim of service 
connection for traumatic arthritis of the lumbar spine in a 
July 2002 rating decision.  Hence, these two issues are no 
longer on appeal.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss is the 
result of acoustic trauma that he sustained during active 
military service.  


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2001 RO letter as well as the August 2002 Statement 
of the Case informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C.A §§ 5102, 5103A (West Supp. 2002); 
38 C.F.R § 3.159(b) (2002).  The veteran has not referenced 
any unobtained evidence that might aid the claim or that 
might be pertinent to the basis of the denial of the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded a VA examination 
in May 2000.  See 38 U.S.C.A § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its duties 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

The provisions of 38 U.S.C.A. § 1154(b) state that in the 
case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  

At the December 2002 Travel Board Hearing the veteran 
testified that he was exposed to artillery, heavy mortar, 
demolition, rifle ranges, and helicopter noise while in 
service.  His DD214 reveals that he received a Combat 
Infantryman's Badge and a Purple Heart Medal.  In this regard 
the veteran's statements regarding the in service noise 
exposure are considered to be competent evidence and are not 
inconsistent with his duties in the Army.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Service medical records do not show that the veteran was seen 
for any hearing loss complaints, but for chronic otitis 
media.  

The May 2000 VA examination diagnoses were right ear mild to 
moderately severe sensorineural hearing loss from 2000 hertz 
through 8000 hertz and left ear mild to moderately severe 
sensorineural hearing loss throughout all test frequencies.  
The report reflects that the veteran has hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  The examiner 
opined that the hearing loss was very typical of a history of 
noise exposure as the veteran described having throughout his 
military career.  

While the veteran's service separation examination does not 
reveal evidence of hearing loss during service, the Board 
notes that the VA clinical audiologist's opinion (when read 
in the light most favorable to the veteran) indicated that 
the veteran's hearing loss was related to military noise 
exposure.  Accordingly, the Board finds that after resolving 
all doubt in the veteran's favor the evidence supports a 
grant of service connection for bilateral sensorineural 
hearing loss.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	MILO HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

